             Case 2:20-cv-12698-LVP-EAS ECF No. 4 filed 10/05/20                              PageID.48       Page 1 of 6
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Palm Tran, Inc. Amalgamated Transit Union Local 1577                 )
Pension Plan                                                         )
                                                                     )            Civil Action No. 20-cv-12698
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Credit Acceptance Corporation et al                                  )            Hon. Linda V. Parker
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Credit Acceptance Corporation



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               E. Powell Miller
               The Miller Law Firm
               950 W. University Drive
               Suite 300
               Rochester, MI 48307


       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                    By: s/N. Ahmed
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: October 5, 2020
             Case 2:20-cv-12698-LVP-EAS ECF No. 4 filed 10/05/20                                PageID.49     Page 2 of 6
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-cv-12698
                                                               Hon. Linda V. Parker

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Credit Acceptance Corporation
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                       Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
             Case 2:20-cv-12698-LVP-EAS ECF No. 4 filed 10/05/20                              PageID.50       Page 3 of 6
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Palm Tran, Inc. Amalgamated Transit Union Local 1577                 )
Pension Plan                                                         )
                                                                     )            Civil Action No. 20-cv-12698
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Credit Acceptance Corporation et al                                  )            Hon. Linda V. Parker
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Brett A. Roberts



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               E. Powell Miller
               The Miller Law Firm
               950 W. University Drive
               Suite 300
               Rochester, MI 48307


       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                    By: s/N. Ahmed
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: October 5, 2020
             Case 2:20-cv-12698-LVP-EAS ECF No. 4 filed 10/05/20                                PageID.51       Page 4 of 6
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-cv-12698
                                                               Hon. Linda V. Parker

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Brett A. Roberts
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
             Case 2:20-cv-12698-LVP-EAS ECF No. 4 filed 10/05/20                              PageID.52       Page 5 of 6
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan



Palm Tran, Inc. Amalgamated Transit Union Local 1577                 )
Pension Plan                                                         )
                                                                     )            Civil Action No. 20-cv-12698
                                                      Plaintiff,     )
                                                                     )
                                       v.                            )
Credit Acceptance Corporation et al                                  )            Hon. Linda V. Parker
                                                                     )
                                                                     )
                                                      Defendant.     )

                                                     SUMMONS IN A CIVIL ACTION

To:        Kenneth S. Booth



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               E. Powell Miller
               The Miller Law Firm
               950 W. University Drive
               Suite 300
               Rochester, MI 48307


       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                    By: s/N. Ahmed
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance: October 5, 2020
             Case 2:20-cv-12698-LVP-EAS ECF No. 4 filed 10/05/20                                PageID.53     Page 6 of 6
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-cv-12698
                                                               Hon. Linda V. Parker

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Kenneth S. Booth
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                       Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
